Citation Nr: 1218497	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected varicose veins of the left leg.

2.  Entitlement to service connection for varicose veins of the right leg.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified at a before the Board in April 2012.

Additional VA treatment reports were submitted following issuance of a November 2009 supplemental statement of the case.  The issue being decided herein was not included on a February 2010 supplemental statement of the case.  However, the records are unrelated to treatment for a chronic kidney condition.  Moreover, the Veteran waived review of additional evidence submitted at the time of the Board hearing in April 2012.  Consequently, the Veteran is not prejudiced by the Board's adjudication of the issue decided herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for varicose veins of the right leg is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have chronic kidney disease that is attributable to military service, or was caused or made worse by service-connected varicose veins of the left leg.
CONCLUSION OF LAW

The Veteran does not have chronic kidney disease that is the result of disease or injury incurred in or aggravated during active military service, and chronic kidney disease is not proximately due to, the result of, or aggravated by service-connected varicose veins of the left leg.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated September 2006, April 2007, and August 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that he has a chronic kidney disability which was caused by his use of prescription medication taken to treat his service-connected varicose veins of the left leg.  

The Veteran's service medical records do not show any complaints, findings, or treatment for any disability of the kidneys.  The Veteran's November 1954 separation examination does not show any reference to a chronic kidney disability.  

Post-service treatment reports from Fox Valley Nephrology dated from June 2005 to December 2007 show treatment for chronic kidney disease.  Also from Fox Valley Nephrology is a letter from A. Qureshi, M.D., which states that the Veteran had a past medical history of hypertension, gout, hypercholesterolemia, a history of elevated platelet function assay (PFA), gastroesophageal reflux disease (GERD), and a history of spondyloarthritis.  Dr. Qureshi indicated that the Veteran had used nonsteroidal antiinflammatory agents (NSAIDs) in the past and had since stopped due to failing renal function.  Dr. Qureshi concluded that NSAIDs could have contributed to the development of chronic kidney disease or could have made the kidney disease a little bit worse.  Dr. Qureshi recommended that the Veteran only use NSAIDs for very short term bad bouts of arthritis.  

VA outpatient treatment reports dated from April 1996 to February 2010 show that the Veteran was followed for renal insufficiency and avoided taking NSAIDs.  He was noted to see an outside specialist for his renal insufficiency.  

VA examination reports dated in March 1956, April 1980, May 2006, October 2008, and November 2008 are unrelated to a chronic kidney disorder.  

At a May 2007 VA examination, the examiner thoroughly reviewed the Veteran's claims file and noted that the Veteran's private nephrology treatment records did not show specific treatment for varicose veins with the use of anti-inflammatory drugs.  The examiner indicated that on a June 2005 Fox Valley Nephrology initial nephrology evaluation, the Veteran was noted to have hypertension, gout, low back pain with spinal surgery, and to be using over the counter ibuprofen for arthritis pain.  He was being evaluated for a slight increase in creatinine.  At that time the Veteran was diagnosed with mild renal insufficiency and the reason for his chronic kidney condition was long-standing hypertension and the use of NSAIDs.  Following a physical examination, the Veteran was diagnosed with chronic mild renal insufficiency stable without evidence of uremia or progressive disease.  The examiner noted that the Veteran's VA treatment records showed diagnoses of chronic gout, lumbar spondylitis with spinal surgery, osteoarthritis, and bilateral restless leg syndrome.  The examiner reported that the Veteran's treatment records did not support evidence of the use of anti-inflammatories being prescribed for his service-connected disability.  The examiner noted that the most common treatment for signs and symptoms of varicose veins was compression stockings during the day while active and leg elevation when inactive.  The use of anti-inflammatories for varicose veins was not typical for treatment.  The examiner concluded, based on all of the information provided, that the Veteran's renal condition was less likely as not caused by or aggravated by treatment for service-connected varicose veins of the left leg because there was no evidence showing anti-inflammatory drugs prescribed for varicose veins.  The examiner noted that anti-inflammatory drugs were used most often by the Veteran for signs and symptoms of restless leg syndrome and less likely for varicose veins.  Finally, the Veteran's long-standing history of hypertension was the most likely cause of his renal disease as stated by his private nephrologist. 

At an August 2009 hearing before a DRO, the Veteran testified that prior to his diagnosed kidney condition he used pain medication for his legs and had since almost completely eliminated pain medication because it was a contributing factor to his kidney disease.

At an April 2012 hearing before the Board, the Veteran testified that he had a chronic kidney condition.  He reported that it was due to all of the pain medication he had used over the years.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for chronic kidney disease, to include as secondary to service-connected varicose veins of the left leg. 

As an initial matter, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that nephritis manifested within one year of his separation from service.  Thus, the Board finds that service connection is not warranted on a presumptive basis for chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2011).

Next, the Board finds that service connection is not warranted on a direct basis.  The evidence does not show that the Veteran was treated for a kidney disorder in service and he has not submitted any competent evidence which provides the basis for the conclusion that his current kidney disease is related to service.  Additionally, the Veteran has not suggested that kidney disease is directly related to his service.  

Finally, the Board finds that service connection is not warranted on a secondary basis.  The only medical opinion of record indicates that the Veteran's kidney disease was not caused or aggravated by the Veteran's service-connected varicose veins of the left leg.  The examiner provided a detailed rationale for that opinion.  In the absence of a competent medical opinion that the Veteran's claimed kidney disease is related service-connected varicose veins of the left leg, service connection must be denied.  

As a final point of analysis, the Board acknowledges the Veteran's assertions that he currently has a kidney disease as a result of his service-connected varicose veins of the left leg.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran, as a lay person, is not competent to provide a medical opinion relating kidney disease to service or to a service-connected disability when the question relates to a complex medical matter, as is the case here.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current disability and his service-connected varicose veins of the left leg was less likely.  The only May 2007 VA examination found that the renal disability was not likely to be related to the varicose veins or treatment therefor.  There is no competent contrary medical opinion of record.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected varicose veins of the left leg, is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for varicose veins of the right leg can be reached.  

The Veteran claims that he developed varicose veins of the right leg while on active duty and has continued to have varicose veins since that time.  The Veteran has not been afforded a VA examination assess his claim of service connection for varicose veins of the right leg. 

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service medical records show treatment for varicose veins of the left leg for which he was referred for a saphenous vein ligation.  The records do not show any complaints, findings, or treatment for varicose veins of the right leg.  Post-service treatment reports show a diagnosis of and treatment for varicose veins of the right leg in January 1987.  As the record shows that the Veteran has been diagnosed with varicose veins of the right leg, a VA examination and should be obtained to determine the etiology of that disability.

VA outpatient treatment reports dated from April 1996 to February 2010 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain all VA treatment records dated since February 2010.  If the Veteran identifies any other pertinent treatment records those records should also be obtained.  

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his claimed varicose veins of the right leg.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current varicose veins of the right leg are related to Veteran's active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current varicose veins of the right leg are due to, the result of, or aggravated by his service-connected varicose veins of the left leg.  The examiner should consider the Veteran's service medical records, the Veteran's statements regarding his symptoms in service, and his statements of continuous symptoms of varicose veins since service. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


